Interim Decision #2009

MATTER OF REYES
In Visa Petition Proceedings
A-17859880
Decided by District Director September 26, 1969
Affirmed by Regional Commissioner October 28, 1969
'etitioner/beneficiary, who has a bachelor's degree, with a major in social
work, qualifies on the basis thereof as a member of the professions as a
social worker within the meaning of sections 101(a) (32) and 203(a) (3) of
the Immigration and Nationality Act, as amended. [Matter of Cruz, Int.
Dee. No. 1920, overruled.]

BEFORE THE DISTRICT DIRECTOR

The petitioner, a 30 year old native and citizen of The Philipnes, seeks third preference status as a professional social
orker. The petition was denied June 6, 1969, in the light of Matr of Cruz, Int. Dec. No. 1920, as the petitioner lacks a master's
.gree. On appeal the matter was remanded by the Regional
anmissioner for further consideration.
The petitioner possesses a Bachelor of Arts degree issued
Irch 22, 1960 by the Philippine Women's University. The Office
Education, United States Department of Health, Education
d Welfare has reviewed a transcript of her studies and found
petitioner's degree is the equivalent of a Bachelor of Arts de!e, with a major in Social Work, issued by an accredited college
the United States.
Ile Department of Labor has issued a labor certification for
ttry level" in Social and Welfare Work, following review of the
itioner's statement of qualifications, Form ES-575A and supting documents consisting of certified copies of the petitioner's
ege degree and transcript of studies. The petitioner has been
Toyed as a social worker since 1968 by the Department of SoWelfare, Manila, Philippines.
'he issue is whether possession of a Bachelor's degree, with a
or in Social Work, qualifies the holder, a social worker, as a

406

Interim Decision #2009
member of the professions within the meaning of the Immigration and Nationality Act. In Matter of Cruz, supra, it was held
that a Master's degree or its equivalent in training and experience, was required for professional status in that activity.
It is significant that the labor certification is for "entry level"
in Social and Welfare Work. Earlier editions of the Department
of Labor's Occupational Outlook Handbook contained a statement
that "full professional status requires two years of graduate
study in an accredited school of social work." The 1968-69 Edition of the handbook eliminated this statement. The 1968-69 Edition states that a bachelor's degree generally is the minimum educational requirement for beginning jobs in social work.
The Department of Labor has advised that its Occupational
Outlook Handbook lists minimum qualifications for an occupation
as well as optimum, and does not consider that optimum requirements must be met for certification for an occupation, professional or otherwise. The Department has further advised that it
considers persons who have bachelor's degrees in Sociology,
equivalent to a degree issued by an accredited school in the
United States, meet the criteria for certification as members of
the professions. We concur.
On the basis of the entire record, the petition will be approved.
However, because of the holding in Matter of Cruz, supra, certification will be made to the Regional Commissioner for final decision.
ORDER: It is ordered that the petition be, and the same is
hereby approved.
It is further ordered that the decision be certified to the Regional Commissioner for final decision.
BEFORE THE REGIONAL COMMISSIONER

The decision of the District Director approving the petition of
Estrella Calimba REYES, for third preference classification pursuant to section 203 (a) of the Immigration and Nationality Act
as a member of the professions on the basis of her possessing a
Bachelor of Arts degree, with a major in Social Work, is before me
by certification pursuant to 8 CFR 103.4 because such holding is
in conflict with Matter of Cruz, Int. Dec. No. 1920, which held
that a Master's degree, or its equivalent in training and experience, was the minimum requirement for such professional status.
I concur in the findings and conclusions of the District Director
in this case and his decision will be affirmed. Accordingly, to the

407

Interim Decision #2009
extent that Matter of Cruz, supra, is inconsistent with this holding, that decision is overruled.
ORDER: It is ordered that the decision of the District Director
be and is hereby affirmed.

408

